Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 1 of 21 PageID# 467



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


  APPOTRQNICS CORPORATION LTD.,
                 Plaintiff,
                                                         Civil Action No. 2:19-cv-00466-
        V.                                               RGD-LRL

  DELTA ELECTRONICS,INC.,
                 Defendant.


         STIPULATED PROTECTIVE ORDER FOR LITIGATION INVOLVING
          PATENTS,HIGHLY SENSITIVE CONFIDENTIAL INFORMATION
                                   AND/OR TRADE SECRETS

 L      PURPOSES AND LIMITATIONS

        Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
Accordingly, the parties hereby stipulate to and petition the court to enter the following Stipulated
Protective Order. The parties acknowledge that this Order does not confer blanket protections on
all disclosures or responses to discovery and that the protection it affords from public disclosure
and use extends only to the limited information or items that are entitled to confidential treatment

under tlie applicable legal principles.
2.     DEFINITIONS

       2-1     Challenging Partv: a Party or Non-Party that challenges the designation of
infonnation or items under this Order.

       2-2     "CONFIDENTIAL" Information or Items: information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c).
                                                 1
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 2 of 21 PageID# 468



        2.3      Counsel (without aualifiert: Outside Counsel of Record and House Counsel (as

 well as their support staff).

        2.4     Designating Party: a Party or Non-Party that designates information or items that it

 produces in disclosures or in responses to discovery as "CONFIDENTIAL" or "HIGHLY

 CONFIDENTIAL-ATTORNEYS'EYES ONLY".

        2.5     Disclosure or Discovery Material: all items or information, regardless of the

 medium or manner in which it is generated, stored, or maintained (including, among other things,

 testimony, transcripts, and tangible things) that are produced or generated in disclosures or

 responses to discovery in this matter.

        2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

 the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

 as a consultant in this action,(2) is not a past or current employee of a Party or of a Party's

competitor, and(3)at the time ofretention, is not anticipated to become an employee ofa Party or
of a Party's competitor.

        2.7    "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" Information or

Items: extremely sensitive "Confidential Information or Items," disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
less restrictive means.

        2.8     House Counsel: attorneys who are employees of a Party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.9     Non-Partv: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 3 of 21 PageID# 469



        2.10    Outside Counsel of Record: attorneys who are not employees of a Party to this

 action but are retained to represent or advise a Party to this action and have appeared in this action

 on behalf of that Party or are affiliated with a law firm that has appeared on behalf ofthat Party.

        2.11    Partv: any party to this action, including all of its officers, directors, employees,

 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

        2.12    Producing Partv: a Party or Non-Party that produces Disclosure or Discovery

 Material in this action.


        2.13    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

 organizing, storing, or retrieving data in any form or medium) and their employees and

 subcontractors.


        2.14    Protected Material: any Disclosure or Discovery Material that is designated as

"CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY."

        2.15    Receiving Partv: a Party that receives Disclosure or Discovery Material from a

 Producing Party.

 3.     SCOPE

        The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1)any information copied or extracted from Protected Material;(2)

 all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 4 of 21 PageID# 470



 a result ofpublication not involving a violation ofthis Order,including becoming part ofthe public

 record through trial or otherwise; and (b)any information known to the Receiving Party prior to

 the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

 the information lawfully and under no obligation of confidentiality to the Designating Party. Any

 use of Protected Material at trial shall be governed by a separate agreement or order.

 4.     DURATION

        Even after final disposition ofthis litigation, the confidentiality obligations imposed by this

 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 otherwise directs. Final disposition shall be deemed to be the later of(1) dismissal of all claims

and defenses in this action, with or without prejudice; and (2) final judgment herein after the

completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

5.      DESIGNATING PROTECTED MATERIAL

        5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards. To

the extent it is practical to do so, the Designating Party must designate for protection only those

parts of material, documents, items, or oral or written communications that qualify-so that other

portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit ofthis Order.

        Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 5 of 21 PageID# 471



 unnecessarily encumber or retard the case development process or to impose unnecessary expenses

 and burdens on other parties) expose the Designating Party to sanctions.

         If it comes to a Designating Party's attention that information or items that it designated

 for protection do not qualify for protection at all or do not qualify for the level ofprotection initially

 asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 mistaken designation.

        5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered.

 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 designated before the material is disclosed or produced.

        Designation in conformity with this Order requires:

                (a)      for information in documentarv form (e.g., paper or electronic documents,

 but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS'

EYES ONLY."


        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed "HIGHLY CONFIDENTIAL -

ATTORNEYS' EYES ONLY." After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 6 of 21 PageID# 472



 Producing Party must affix the appropriate legend ("CONFIDENTIAL" or "HIGHLY

 CONFIDENTIAL - ATTORNEYS'EYES ONLY").

                (b)     for testimony given in deposition or in other pretrial or trial proceedings,

 that the Designating Party identify on the record, before the close of the deposition, hearing, or

 other proceeding, all protected testimony and specify the level of protection being asserted. When

 it is impractical to identify separately each portion oftestimony that is entitled to protection and it

 appears that substantial portions ofthe testimony may qualify for protection, the Designating Party

 may invoke on the record (before the deposition, hearing, or other proceeding is concluded)a right

 to have up to 21 days to identify the specific portions of the testimony as to which protection is

 sought and to specify the level of protection being asserted. Only those portions of the testimony

 that are appropriately designated for protection within the 21 days shall be covered by the

 provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

transcript shall be treated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

 ATTORNEYS'EYES ONLY."

        Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A)are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as"CONFIDENTIAL"or"HIGHLY CONFIDENTIAL

- ATTORNEYS'EYES ONLY."

        Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 7 of 21 PageID# 473



 pages(including line numbers as appropriate)that have been designated as Protected Material and

 the level ofprotection being asserted by the Designating Party. The Designating Party shall inform

 the court reporter ofthese requirements. Any transcript that is prepared before the expiration ofa

 21-day period for designation shall be treated during tliat period as if it had been designated

"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" in its entirety unless otherwise

 agreed. After the expiration of that period, the transcript shall be treated only as actually

 designated.

                (c)     for information produced in some form other than documentarv and for anv

 other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 container or containers in which the information or item is stored the legend "CONFIDENTIAL"

 or"HIGHLY CONFIDENTIAL- ATTORNEYS'EYES ONLY". If only a portion or portions of

 the information or item warrant protection, the Producing Party, to the extent practicable, shall

 identify the protected portion(s) and specify the level of protection being asserted.

        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 designate qualified information or items does not, standing alone, waive the Designating Party's

right to secure protection under this Order for such material. Upon timely correction of a

 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions ofthis Order.

6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

        6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 8 of 21 PageID# 474



 challenge a confidentiality designation by electing not to mount a challenge promptly after the
 original designation is disclosed.

        6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 by providing written notice of each designation it is challenging and describing the basis for each

 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 recite that the challenge to confidentiality is being made in accordance with this specific paragraph
 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 begin the process by conferring directly(in voice to voice dialogue; other forms ofcommunication

 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
Party must explain the basis for its belief that the confidentiality designation was not proper and
 must give the Designating Party an opportunity to review the designated material, to reconsider

the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

designation. A Challenging Party may proceed to the next stage of the challenge process only if it
has engaged in this meet and confer process first or establishes that the Designating Party is
unwilling to participate in the meet and confer process in a timely manner.

        6-3    Judicial Intervention. If the Parties cannot resolve a challenge without court
intervention, the Designating Party shall file and serve a motion to retain confidentiality within 21
days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and
confer process will not resolve their dispute, whichever is earlier. Each such motion must be

accompanied by a competent declaration affirming that the movant has complied with the meet
and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
make such a motion including the required declaration within 21 days (or 14 days, if applicable)
shall automatically waive the confidentiality designation for each challenged designation. In
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 9 of 21 PageID# 475



 addition, the Challenging Party may file a motion challenging a confidentiality designation at any
 time if there is good cause for doing so, including a challenge to the designation of a deposition
 transcript or any portions thereof. Any motion brought pursuant to this provision must be
 accompanied by a competent declaration affirming that the movant has complied with the meet

 and confer requirements imposed by the preceding paragraph.

        The burden of persuasion in any such challenge proceeding shall be on the Designating
 Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
file a motion to retain confidentiality as described above, all parties shall continue to afford the
material in question the level of protection to which it is entitled under the Producing Party's
designation until the court rules on the challenge.

7.      ACCESS TO AND USE OF PROTECTED MATERIAL

       7•1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
the categories of persons and under the conditions described in this Order. When the litigation has
been terminated, a Receiving Party must comply with the provisions of section 15 below(FINAL
DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location and in
a secure manner that ensures that access is limited to the persons authorized under this Order.
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 10 of 21 PageID# 476



         7.2     Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise ordered

  by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 information or item designated "CONFIDENTIAL" only to:

                (a)     the Receiving Party's Outside Counsel of Record in this action, as well as

 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 information for this litigation;

                (b)     the officers, directors, and employees (including House Counsel) of the

 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
 the "Acknowledgment and Agreement to Be Bound"(Exhibit A);

                (c)     Experts(as defined in this Order)ofthe Receiving Party to whom disclosure

 is reasonably necessary for this litigation and who have signed the "Acknowledgment and

 Agreement to Be Bound"(Exhibit A);

               (d)      the court and its personnel;

               (e)      court reporters and their staff, and Professional Vendors to whom disclosure

 is reasonably necessary for this litigation and who have signed the "Acknowledgment and
 Agreement to Be Bound"(Exhibit A);

               (f)      during their depositions, witnesses in the action to whom disclosure is

 reasonably necessary and who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
 transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

 separately bound by the court reporter and may not be disclosed to anyone except as permitted
 under this Stipulated Protective Order.




                                                 10
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 11 of 21 PageID# 477



                (g)      the author or recipient of a document containing the information or a

  custodian or other person who otherwise possessed or knew the information.

         V-3     Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"

 Information or Items. Unless otherwise ordered by the court or permitted in writing by the
 Designating Party, a Receiving Party may disclose any information or item designated "HIGHLY

 CONFIDENTIAL-ATTORNEYS'EYES ONLY" only to:

                (a)     the Receiving Party's Outside Counsel of Record in this action, as well as

 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 information for this litigation;

                (b)     Experts of the Receiving Party (1) to whom disclosure is reasonably

 necessary for this litigation, (2) who have signed the "Acknowledgment and Agreement to Be

 Bound"(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

 have been followed;

                (c)     the court and its personnel;

                (d)     court reporters and their staffand Professional Vendors to whom disclosure

 is reasonably necessary for this litigation and who have signed the "Acknowledgment and

 Agreement to Be Bound"(Exhibit A); and

               (e)      the author or recipient of a document containing the information or a

 custodian or other person who otherwise possessed or knew the information.

        7.4     Procedures    for   Approving    or    Objecting   to   Disclosure   of "HIGHLY

 CONFIDENTIAL — ATTORNEYS'EYES ONLY"Information or Items to Experts.

               (a)      Unless otherwise ordered by the court or agreed to in writing by the

 Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

                                                 11
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 12 of 21 PageID# 478



  information or item that has been designated "HIGHLY CONFIDENTIAL - ATTORNEYS'

  EYES ONLY" pursuant to paragraph 7.3(c) must first provide notice to the Designating Party that

 (1)sets forth the full name ofthe Expert and the city and state of his or her primary residence,(2)

  attaches a copy of the Expert's current resume,(3)identifies the Expert's current employer(s),()

 identifies each person or entity from whom the Expert has received compensation or funding for
 work in his or her areas of expertise or to whom the expert has provided professional services,

 including in connection with a litigation, at any time during the preceding five years,' and (5)

 identifies (by name and number of the case, filing date, and location of court) any litigation in

 connection with which the Expert has offered expert testimony, including through a declaration,

 report, or testimony at a deposition or trial, during the preceding five years.

                     (b)        A Party that makes a request and provides the information specified in the

 preceding respective paragraphs may disclose the subject Protected Material to the Expert unless,

 within 14 days of delivering the request, the Party receives a written objection from the
 Designating Party. Any such objection must set forth in detail the grounds on which it is based.

                     (c)        A Party that receives a timely written objection must meet and confer with

 the Designating Party (through direct voice to voice dialogue) to try to resolve the matter by
 agreement within seven days ofthe written objection. If no agreement is reached, the Party seeking
 to make the disclosure to the Expert may file a motion seeking permission from the court to do so.

 Any such motion must describe the circumstances with specificity, set forth in detail the reasons

 why the disclosure to the Expert is reasonably necessary, assess the risk ofharm that the disclosure

 would entail, and suggest any additional means that could be used to reduce that risk. In addition,

'If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should
provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the
Party seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such
engagement.

                                                                  12
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 13 of 21 PageID# 479



  any such motion must be accompanied by a competent declaration describing the parties' efforts

  to resolve the matter by agreement (i.e., the extent and the content of the meet and confer

  discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

  approve the disclosure.

           In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

  of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

 outweighs the Receiving Party's need to disclose the Protected Material to its Expert.
 8.        PROSECUTION BAR

           Absent written consent from the Producing Party, any individual who actually receives

 access to and reviews"HIGHLY CONFIDENTIAL- ATTORNEYS'EYES ONLY"information

 of a technical nature shall not be involved in the prosecution of patents or patent applications

 relating to that subject matter, including without limitation the patents-at-issue in this action and

 any patent or application claiming priority to or otherwise related to the patents-at-issue in this

 action, before any foreign or domestic agency, including the United States Patent and Trademark

 Office ("the Patent Office"). For purposes of this paragraph, "prosecution" includes directly or
 indirectly drafting, amending, advising, approving, or otherwise affecting the scope or

 maintenance of patent claims.^ To avoid any doubt,"prosecution" as used in this paragraph does
 not include representing a party challenging a patent before a domestic or foreign agency
(including, but not limited to, a reissue protest, post-grant reviews such as inter partes review, ex

 parte reexamination or inter partes reexamination). This Prosecution Bar shall begin when access

 to "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY" information is first actually
 received and reviewed by the affected individual and shall end two(2)years after final termination


 ^ Prosecution includes, for example, original prosecution, reissue and reexamination proceedings.
                                                               13
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 14 of 21 PageID# 480



  of this action. This prosecution bar is limited to an individual that actually receives and reviews

  "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" information of a technical nature

  and does not otherwise flow to or affect that individual's law firm.

  9.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION

            If a Party is served with a subpoena or a court order issued in other litigation or

  administrative proceeding that compels disclosure of any information or items designated in this

  action as "CONFIDENTIAL" or"HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"

  that Party must:

                      (a)        promptly notify in writing the Designating Party. Such notification shall

  include a copy of the subpoena or court order;

                      (b)       promptly notify in writing the party who caused the subpoena or order to

  issue in the other litigation that some or all of the material covered by the subpoena or order is

  subject to this Protective Order. Such notification shall include a copy ofthis Stipulated Protective

  Order; and

                     (c)        cooperate with respect to all reasonable procedures sought to be pursued by

  the Designating Party whose Protected Material may be affected.^

            Ifthe Designating Party timely seeks a protective order,the Party served with the subpoena

  or court order shall not produce any information designated in this action as "CONFIDENTIAL"

 or "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" before a determination by the

 court from which the subpoena or order issued, unless the Party has obtained the Designating

 Party's permission. The Designating Party shall bear the burden and expense ofseeking protection


'The purpose ofimposing these duties is to alert the interested parties to the existence ofthis Protective Order and to afford the
 Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
 order issued.

                                                                  14
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 15 of 21 PageID# 481



 in that court or administrative forum of its confidential material - and nothing in these provisions

 should be construed as authorizing or encouraging a Receiving Party in this action to disobey a

 lawful directive from another court or administrative forum.

 10.      A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
          THIS LITIGATION

               (a)     The terms of this Order are applicable to information produced by a Non-

 Party in this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

 ATTORNEYS' EYES ONLY". Such information produced by Non-Parties in connection with

 this litigation is protected by the remedies and relief provided by this Order. Nothing in these

 provisions should be construed as prohibiting a Non-Party from seeking additional protections.

               (b)     In the event that a Party is required, by a valid discovery request, to produce

 a Non-Party's confidential information in its possession, and the Party is subject to an agreement

 with the Non-Party not to produce the Non-Party's confidential information, then the Party shall:

                        1.     promptly notify in writing the Requesting Party and the Non-Party

 that some or all ofthe information requested is subject to a confidentiality agreement with a Non-

 Party;

                       2.      promptly provide the Non-Party with a copy of the Stipulated

 Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific

 description ofthe information requested; and

                       3.      make the information requested available for inspection by the Non-

 Party.

               (c)     If the Non-Party fails to object or seek a protective order from this court

 within 14 days of receiving the notice and accompanying information, the Receiving Party may

 produce the Non-Party's confidential information responsive to the discovery request. Ifthe Non-
                                                 15
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 16 of 21 PageID# 482



 Party timely seeks a protective order, the Receiving Party shall not produce any information in its

 possession or control that is subject to the confidentiality agreement with the Non-Party before a

 determination by the court.'' Absent a court order to the contrary, the Non-Party shall bear the

 burden and expense of seeking protection in this court of its Protected Material.

 11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 Material to any person or in any circumstance not authorized under this Stipulated Protective

 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 unauthorized disclosures,(b)use its best efforts to retrieve all unauthorized copies ofthe Protected

 Material,(c) inform the person or persons to whom unauthorized disclosures were made of all the

 terms of this Order, and (d)request such person or persons to execute the "Acknowledgment and

 Agreement to Be Bound" that is attached hereto as Exhibit A.

 12.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL

           When a Producing Party gives notice to Receiving Parties that certain inadvertently

 produced material is subject to a claim of privilege or other protection, the obligations of the

 Receiving Parties are those set forth in Federal Rule ofCivil Procedure 26(b)(5)(B). This provision

 is not intended to modify whatever procedure may be established in an e-discovery order that

 provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 communication or information covered by the attorney-client privilege or work product protection,




 ■* The purpose of this provision is to alert the interested parties to the existence of confidentiality rights of a Non-Party and to
 afford the Non-Party an opportunity to protect its confidentiality interests in this court.
                                                                    16
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 17 of 21 PageID# 483



  the parties may incorporate their agreement in the stipulated protective order submitted to the
  court.


  13.      MISCELLANEOUS

           13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
 seek its modification by the court in the future.

           13.2    Right to Assert Other Objections. By stipulating to the entry ofthis Protective Order

 no Party waives any right it otherwise would have to object to disclosing or producing any

 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 Party waives any right to object on any ground to use in evidence of any of the material covered

 by this Protective Order.

           13.3   Export Control. Disclosure of Protected Material shall be subject to all applicable
 laws and regulations relating to the export of technical data contained in such Protected Material,

 including the release of such technical data to foreign persons or nationals in the United States or

 elsewhere. The Producing Party shall be responsible for identifying any such controlled technical
 data, and the Receiving Party shall take measures necessary to ensure compliance.
           13.4 Filing Protected Material. Without written permission from the Designating Party
 or a court order secured after appropriate notice to all interested persons, a Party may not file in

 the public record in this action any Protected Material. Protected Material may only be filed under
 seal pursuant to a court order authorizing the sealing ofthe specific Protected Material at issue.
 14.       FINAL DISPOSITION

           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 Receiving Party must retum all Protected Material to the Producing Party or destroy such material.
 As used in this subdivision, "all Protected Material" includes all copies, abstracts, compilations,

                                                   17
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 18 of 21 PageID# 484



 summaries, and any other format reproducing or capturing any ofthe Protected Material. Whether

 the Protected Material is returned or destroyed, the Receiving Party must submit a written

 certification to the Producing Party(and,if not the same person or entity, to the Designating Party)

 by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

 Material that was returned or destroyed and (2)affirms that the Receiving Party has not retained

 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

 of the Protected Material. Notwithstanding this provision, Outside Counsel of Record are entitled

 to retain one archival copy of all pleadings, motion papers, trial, deposition, and hearing

 transcripts, deposition and trial exhibits, and expert reports, even if such materials contain

 Protected Material. Any such archival copies that contain or constitute Protected Material remain

 subject to this Protective Order as set forth in Section 4(DURATION).

        IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.

  Dated: February 7,2020                      /s/ Gary M. Hnath

                                              Gaiy M. Hnath(VA Bar No. 33953)
                                              Jing Zhang (pro hoc vice)
                                              Bryan Nese (pro hac vice)
                                              Clark Bakewell(pro hac vice)
                                              MAYER BROWN LLP
                                              1999 K Street NW
                                              Washington, DC 20006
                                              Tel.: 202.263.3040
                                              ghnath@mayerbrown.com
                                              jzhang@mayerbrown.com
                                              bnese@mayerbrown.com
                                              cbakewell@mayerbrown.com

                                              Counselfor Plaintiff'Appotronics Corporation Ltd.




                                                 18
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 19 of 21 PageID# 485



  Dated: February 1,2020            /s/ Christopher Kao

                                    Frank A. Edgar, Jr., Esq.(VA Bar No. 36833)
                                    GOLDSTEIN,EDGAR & REAGAN
                                    741 J Clyde Morris Boulevard
                                    Newport News, VA 23601
                                    Telephone:(757)873-8773
                                    Facsimile:(757) 873-8713
                                    Email: faedgarjr@ibglaw.com

                                    Benjamin L. Kiersz(VA Bar No. 47043)
                                    PILLSBURY WINTHROP SHAW PITTMAN
                                    LLP
                                    1650 Tysons Boulevard, Suite 1400
                                    McLean, VA 22102
                                    Telephone: 703.770.7900
                                    Email: Benjamin.kiersz@pillsburylaw.com

                                    Christopher Kao (pro hac vice)
                                      Christopher.kao@pillsburylaw.com
                                    David J. Tsai (pro hac vice)
                                      david.tsai@pillsburylaw.com
                                   PILLSBURY WINTHROP SHAW PITTMAN
                                   LLP
                                   4 Embarcadero Center, 22"'' Floor
                                   San Francisco, CA 94111
                                    Telephone: 415.983.1000

                                    Counselfor Defendant Delta Electronics, Inc.




 PURSUANT TO STIPULATION,IT IS SO ORDERED.


 DATED:


                                    United States Dwtriet/Magistrate Judge




                                      19
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 20 of 21 PageID# 486



                                             EXHIBIT A


                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                 I,                                           [print   or   type   full   name], of

                       [print or type full address], declare under penalty of perjury that I have read
 in its entirety and understand the Stipulated Protective Order that was issued by the United States

 District Court for the Eastern District of Virginia on [date]in the case ofAppotronics Corporation

 Ltd. V. Delta Electronics, Inc., Case No.2:19-cv-00466-RGD-LRL. I agree to comply with and to
 be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

 that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

 I solemnly promise that I will not disclose in any manner any information or item that is subject

 to this Stipulated Protective Order to any person or entity except in strict compliance with the

 provisions of this Order.

                 I further agree to submit to the jurisdiction of the United States District Court for

 the Eastern District of Virginia for the purpose ofenforcing the terms ofthis Stipulated Protective

 Order, even if such enforcement proceedings occur after termination ofthis action.

                 I hereby appoint                                      [print or type full name] of

                                                    [print or type full address and telephone number]

 as my Califomia agent for service of process in connection with this action or any proceedings

 related to enforcement ofthis Stipulated Protective Order.



 Date:

 City and State where swom and signed:

 Printed name:
                 [printed name]

 Signature:
                 [signature]


                                                  20
Case 2:19-cv-00466-RGD-LRL Document 43 Filed 02/11/20 Page 21 of 21 PageID# 487



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on February 7, 2020, the foregoing document was

 electronically filed with the Clerk of the Court for the UNITED STATES DISTRICT COURT,

 EASTERN DISTRICT OF VIRGINIA, using Court's Electronic Case Filing(ECF)system. The

 ECF system routinely sends a "Notice of Electronic Filing" to all counsel of record who have

 consented to accept this notice as service of this document by electronic means. Any party not

 receiving the Court's electronic notification will be sent a copy of the foregoing document.


 Dated: February 7, 2020                      By:/s/ Gary M. Hnath
                                              Gary M.Hnath(VA Bar No. 33953)

                                              Counselfor PlaintiffAppotronics
                                              Corporation Ltd.




                                               21
